In the
                    Court of Appeals
            Second Appellate District of Texas
                     at Fort Worth
                  ___________________________
                       No. 02-18-00288-CV
                  ___________________________

DIEGO CARDONA AND TX ROGUE ENERGY SERVICES, LLC, Appellants

                                    V.

           RENEGADE WELL SERVICES, LLC, Appellee


               On Appeal from the 355th District Court
                       Hood County, Texas
                    Trial Court No. C2018199


             Before Bassell, J.; Sudderth, C.J.; and Meier, J.
                 Per Curiam Memorandum Opinion
               MEMORANDUM OPINION AND JUDGMENT

      We have considered appellants’ “Unopposed Motion to Dismiss.” We grant

the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Each party must bear its own costs of appeal. See Tex. R. App. P. 42.1(d), 43.4.

                                                      Per Curiam

Delivered: December 31, 2018




                                           2